Title: From George Washington to Benjamin Lincoln, 28 December 1781
From: Washington, George
To: Lincoln, Benjamin


                        
                            Dear Sir
                            Philadelphia 28th Decr 1781.
                        
                        I have perused the Plan of Inspection which you did me the honor to put into my hands yesterday. I have
                            compared it with the draft I sent to you a day or two before—and I return them both with the following observations.
                        Artl 2d
                        Instead of the words "and the Secretary at War" I ask if it would not be better to substitute, "Duplicates of
                            which to be, by them, transmitted to the Secretary at War". My Reasons for it are these—If orders go from the Secretary at
                            War to any Department of the Army without passing through the hands of the Commander in Chief— or Commanding Officer of a
                            seperate army— or if reports should come from any department of the Army to the Secretary at War through any other Medium
                            it does in effect render the head thereof independant, which not only lessens the responsibility of the first Officer in
                            the Army, but may produce discord & confusion by the contrariety of orders & Reports which may be given
                            & made.
                        Art. 5th
                        If the Reasoning above is good it will apply to the same words which will be found in this article also.
                        Art. 6th
                        If it is not understood that orders for Military Stores are to be drawn upon the Commanding Officer of
                            Artillery I could wish to see it expressed, for the reasons assigned in my plan art. 11th.
                        If it were practicable for the Inspector to Counter sign all orders for Cloathing & Camp Equipage, it
                            would, undoubtably, prove an effectual check upon improper issues—if there are any—but what effect it might have upon the
                            Commanding Officers of Corps, inasmuch as it would be a deviation from the usual practice and must imply distrust, I
                            cannot undertake to say; nor am I well convinced of the practicability of it with the number of Inspectors which are
                            proposed to be employed for as there is only one Inspector allowed to each Army, and that one is not only authorized but
                            required by art. 5th to direct the Hospitals which, oftentimes, are at a considerable distance from the Army, What is to
                            be done in their absence—will the Proviso "except in cases which will not admit of delay" apply in this case. —properly—
                        That it is indispensably necessary to authorise the Inspectors to call upon the Qr Mr Genl, Cloathier, and
                            Comy of Military Horses for Returns of their Issues (when even if they shall find it necessary to compare it with the
                            articles which ought to be in the hands of the Soldiery) I do most readily conceive but I see neither the necessity or
                            propriety of their having powers to ask for Returns of what is in Store. We are to presume that the head of every
                            department is competent to the duties of his Office, if so, & the means are furnished him he alone incurs
                            responsibility and is answerable for the wants of his department & the calls of the Army in cases of deficiency.
                        Art. 7th
                        If by an Ordinance of Congress it becomes essential for the Inspector General, or Inspector of a seperate
                            Army to counter sign all furloughs and discharges in order to give validity to them, public notice thereof shd be adver:
                            in the Gazette for the purpose of detection: what then is to be done in case of the absence or sickness, of these
                            Gentlemen? Will the expedient of a temporary Inspector for those men only be adequate & will it be easy to get
                            proper persons to accept & to discharge the duties of this offices in both or either of these cases?
                        Art, 8th
                        The Words "and the Secretary at War" again occurring, is subject to the remark already made.
                        Observns on Baron de Steuben’s genl Remarks. It is from my own experience of a year or
                            two, and from the report of others, I have imbibed an opinion that the Inspectorate & Mustering departmts ought to
                            be seperated; but if it is thot best to continue them in the same hand a while longer I shall readily acquiesce.
                        Much depending upon the intelligence, activity & Military knowledge of the Gentlemen who are to
                            discharge the duties of this department. As an inducement I could wish that the pay emoluments, and other encouragements
                            were liberal and handsome; for without them proper characters cannot be obtained, and the business of course must be badly
                            executed. I am &c.
                        
                            G.W.

                        
                    